DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney David L. King on 09/17/2021.
The application has been amended as follows: 
Claim 1, line 5: the phrase -- two opposite -- has been inserted after the word “between”. 
Claim 1, line 6: the term -- elasticized -- has been inserted after the first recitation of the word “three”.
Claim 1, line 6: the term -- elasticized -- has been inserted after the second recitation of the word “three”.
Claim 1, line 6: the word “are” has been deleted.
Claim 1, line 7: the phrase – three elasticized -- has been inserted before the word “bungee”. 
Claim 7, line 2: the word “is” has been deleted and replaced with the word -- are --.
Claim 7, line 3: the term -- about -- has been inserted after the “a length of”.
Claim 1, line 3: the phrase – three elasticized -- has been inserted before the word “bungee”. 
Claim 7, line 4: the phrase “bungee cord” has been deleted and replaced with: -- each bungee cord of the three elasticized bungee cords --.
Claim 8, line 2: the phrase – three elasticized -- has been inserted before the word “bungee”. 
Claim 8, line 5: the word – and – has been inserted before “the one end”.
Claim 8, line 6: the phrase – folded over and – has been inserted after “the tubular webbing being”. 
Claim 9, line 4: the phrase – three elasticized -- has been inserted before the word “bungee”. 
Claim 10 has been deleted in its entirety and replaced with: -- The decelerator packed tether of claim 9 wherein the loop end forms a 4" loop at the end of the tubular webbing; and the loop including a through opening. -- .
Claim 12, line 1: article “a” has been deleted and replaced with article – the --.
Claim 12, line 3: the word “long” has been deleted.
Claim 14, line 3: article “a” has been deleted and replaced with article – the --.
Claim 14, line 4: numeral “3” has been deleted and replaced with the word – three --.
Claim 15, line 1: article “a” has been deleted and replaced with article – the --.
Claim 15, line 5: the word “small” has been deleted.
Claim 16, line 2: the first recitation article “the” has been deleted and replaced with article – an --.
Claim 16, line 2: the word “long” has been deleted.
Claim 16, line 2: the word “up” has been deleted.
Claim 16, line 3: the first recitation article “the” has been deleted and replaced with article – an --.
Claim 16, line 3: the phrase – of the two ends – has been inserted after “open end”. 
Claim 16, line 4: article “a” has been deleted and replaced with article – the --.
Claim 16, line 6: article “the” has been inserted after the word “secures”.
Claim 16, line 7: article “the” has been inserted after “deceleration material and”.
Claim 17, line 3: the word “easily” has been deleted.
Claim 20, line 4: the word “easy” has been deleted.
Claim 20, line 4: the word “small” has been deleted.
Claim 21, line 1: numeral “21” has been deleted and replaced with numeral – 20 --.
Claim 21, line 1: the word “assembled” has been deleted.
Claim 22, line 2: the phrase “any number” has been deleted and replaced with: – a plurality --.
Claim 23, line 3: article “the” has been inserted after “behind made of”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The recitation “wherein the three elasticized bungee cords each have a pair of ends, one end of each bungee cord being positioned about 10 inches from one end of the tubular webbing of the bungee section and sewn to the tubular webbing by a plurality of bar tacks sewn across the width of the tubular webbing”; in addition to the rest of the limitations of claim 1 reads over the prior art; where having one end of each bungee cord being positioned about 10 inches from one end of the tubular webbing that is 18 inches is not only a matter of distance from one end of the tubular webbing but signifies that one end of each of the three elasticized bungee cords is more than half the distance away from the other end of the tubular webbing where the prior art discloses bungee cords (single or in plurality) attached either at both ends of the webbing or an insignificant distance from one or both terminal ends of the tubular webbing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M.M/Examiner, Art Unit 3634     

/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634